NO. 07-08-0519-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   JANUARY 14, 2009

                          ______________________________


                          IN RE BARRY DWAYNE MINNFEE,

                                                                Relator

                         _______________________________

               Opinion on Original Proceeding for Writ of Mandamus

                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before this court is the application of Barry Dwayne Minnfee for a writ of

mandamus. He requests that we compel “disclosure or discovery [of] party’s right to own

statement.” We deny the application for the reasons that follow.

       First, relator fails to state who he is wishing to mandamus. That is, nothing in the

petition discloses any relevant details surrounding his discovery request or the trial court

involved.

       Second, rules of procedure obligate one seeking mandamus relief to accompany

his petition with an appendix. TEX . R. APP. P. 52.3(j). The latter must include, among other

things, a certified or sworn copy of the document showing the matter complained of. In this

case, the document showing the matter complained of would be the motion requesting
discovery of his own statement with the trial court. Minnfee failed to provide us with that

motion or request.

       Accordingly, the application for writ of mandamus pending before this court is

denied.



                                                 Per Curiam




                                            2